        Case: 1:21-cv-00815-SO Doc #: 13 Filed: 07/23/21 1 of 2. PageID #: 91




                          UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

 KIMBERLY S. HAMMETT, individually
 and on behalf of all others similarly situated,
                                                     Case No.: 1:21-cv-00815-SO

      Plaintiff,                                     Honorable Judge Solomon Oliver, Jr.

 v.

 CHARTER COMMUNICATIONS, INC.
 D/B/A SPECTRUM,

      Defendant.

              JOINT STIPULATION OF DISMISSAL WITHOUT PREJUDICE

        Plaintiff,   KIMBERLY          S.     HAMMETT,             and   Defendant,   CHARTER

COMMUNICATIONS, INC. D/B/A SPECTRUM, by and through their undersigned counsel, and

pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii) hereby stipulate to a dismissal without prejudice of

Plaintiff’s individual claims against CHARTER              COMMUNICATIONS, INC.            D/B/A

SPECTRUM. The parties further stipulate to the dismissal of the putative class claims without

prejudice. Each party to bear its own attorney’s fees and costs.

Dated: July 23, 2021                           Respectfully Submitted,

 KIMBERLY S. HAMMETT                                CHARTER COMMUNICATIONS, INC.
                                                    D/B/A SPECTRUM
 /s/ Mohammed O. Badwan
 Mohammed O. Badwan, Esq.                           /s/ Joseph Scott Carr
 Sulaiman Law Group, Ltd.                           Joseph Scott Carr (0098247)
 2500 S. Highland Ave., Suite 200                   scarr@kcozlaw.com
 Lombard, IL 60148                                  Ryan D. Watstein (pro hac vice forthcoming)
 Phone: (630) 575-8180                              rwatstein@kcozlaw.com
 mbadwan@sulaimanlaw.com                            Alexander Terepka (pro hac vice
 Counsel for Plaintiff                              forthcoming)
                                                    aterepka@kcozlaw.com
                                                    KABAT CHAPMAN & OZMER LLP
                                                    171 17th Street NW, Suite 1550
Case: 1:21-cv-00815-SO Doc #: 13 Filed: 07/23/21 2 of 2. PageID #: 92




                                   Atlanta, Georgia 30363
                                   Telephone: (404) 400-7300
                                   Counsel for Charter Communications, Inc.
